COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


    CHARLES RODRIQUEZ and ALL                             §
    OTHER OCCUPANTS OF 1805 NELVA                                            No. 08-15-00104-CV
    STREET, WACO, TEXAS 76711,                            §

                                                          §                     Appeal from the
                        Appellants,
                                                          §              County Court at Law No. 2
    v.
                                                          §             of McLennan County, Texas
    MIDFIRST BANK,
                                                          §                  (TC# 20140964CV2)
                        Appellee.


                                                  OPINION

           Charles Rodriquez appeals a forcible detainer judgment granting possession of a home

located at 1805 Nelva Street in Waco, Texas, (the Property) to Midfirst Bank (Midfirst). We

affirm.1

                                                BACKGROUND

           Midfirst is the holder of a note and deed of trust to the Property originally issued to

Everett Financial, Inc. d/b/a Supreme Lending. Following Rodriquez’s alleged failure to make

mortgage payments on the Property, the Property was foreclosed and Midfirst purchased the

Property at auction. Midfirst gave Rodriquez a notice to vacate, then brought a forcible detainer

suit in McLennan County Justice Court, Precinct 8, pursuant to a deed of trust provision naming


1
    This case is transferred to us from the Tenth Court of Appeals in Waco. See TEX.R.APP.P. 41.3.
any Property occupants following foreclosure as tenants at sufferance. The Original Petition was

signed by Lauren Christoffel, listed as attorney for Midfirst. The justice court granted judgment

in favor of Midfirst. Rodriquez appealed to the County Court at Law. On trial de novo, the

county court also found in favor of Midfirst.

       Appeal to this Court followed.

                                          DISCUSSION

       In one issue, Rodriquez contends that the lower court’s judgment is void for want of

jurisdiction. We disagree.

       We review jurisdictional questions de novo. Gibson v. Dynergy Midstream Srvs., L.P.,

138 S.W.3d 518, 522 (Tex.App.--Fort Worth 2004, no pet.). “Justice of the peace courts and, on

appeal by trial de novo, county courts, have jurisdiction over forcible entry and detainer and

forcible detainer suits.” Id. at 521-22. The thrust of Rodriquez’s argument is that the trial court

lacked jurisdiction over this case because Midfirst’s petition was formally defective under the

Texas Rules of Civil Procedure. Specifically, Rule 510.3(a) requires the petition to be “sworn to

by the plaintiff,” TEX.R.CIV.P. 510.3(a), but here, the actual verification is attested to by

Midfirst’s attorney. Thus, because Midfirst did not personally verify the petition in compliance

with Rule 510.3(a), the petition was invalid and did not invoke the trial court’s jurisdiction.

       While this case was pending, our sister court in Fort Worth, squarely addressed and

rejected this argument. In Norvelle v. PNC Mortg., 472 S.W.3d 444, 449 (Tex.App.--Fort Worth

2015, no pet.), the defendant maintained that a bank could not foreclose on his house using a

petition verified by the bank’s attorney because a revision to the Texas Rules of Civil Procedure

dealing with sworn complaints before justices of the peace eliminated references to “authorized

agents,” proving that the Texas Supreme Court intended for every valid petition filed before a



                                                  2
justice of the peace to be verified personally by the plaintiff. Norvelle, 472 S.W.3d at 445-46

(discussing revisions made to former Rule 739). The Fort Worth Court of Appeals disagreed,

holding that other provisions of the Texas Rules of Civil Procedure dealing specifically with

forcible detainer actions allow parties to be represented by agents and pleadings to be signed by

parties or their attorneys. Id. at 447-49. The Court also held that the defendant’s proposed

reading of the Rules would result in the absurd result of denying corporations their day in court,

since a corporation is a legally fictitious entity that must necessarily act through agents because it

lacks a corporeal body that can physically “sign” documents. Id. at 448-49. Thus, Midfirst

complied with the formal requirements of TEX.R.CIV.P. 510.3(a) by having its attorney sign the

petition on its behalf.

        We find the logic of Norvelle to be persuasive in this case. Midfirst’s attorney could

properly sign the petition on Midfirst’s behalf under TEX.R.CIV.P. 510.3(a). The petition was

not formally defective, and jurisdiction in the lower courts was proper. Issue One is overruled.

        The judgment of the trial court is affirmed.



August 10, 2016
                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                                  3